Title: From George Washington to Gabriel Peterson Van Horne, 31 May 1789
From: Washington, George
To: Van Horne, Gabriel Peterson



Sir,
New York, May 31. 1789.

The particular care which you have taken in furnishing horses to bring Mrs Washington from Virginia to this place—and more especially the very polite attention which you were so good as to pay her personally through the most dangerous and difficult part of the journey, has made a grateful impression upon her—and she desires you will please to accept of her warmest acknowledgments and best thanks, to which I must beg leave to join mine, and assure you that I am with very great esteem, Sir, your most obedient, humble servant

G. Washington.

